Case 9:18-ap-01057-DS   Doc 15 Filed 03/05/19 Entered 03/05/19 09:16:21   Desc
                         Main Document     Page 1 of 6
Case 9:18-ap-01057-DS   Doc 15 Filed 03/05/19 Entered 03/05/19 09:16:21   Desc
                         Main Document     Page 2 of 6
Case 9:18-ap-01057-DS   Doc 15 Filed 03/05/19 Entered 03/05/19 09:16:21   Desc
                         Main Document     Page 3 of 6
Case 9:18-ap-01057-DS   Doc 15 Filed 03/05/19 Entered 03/05/19 09:16:21   Desc
                         Main Document     Page 4 of 6
Case 9:18-ap-01057-DS   Doc 15 Filed 03/05/19 Entered 03/05/19 09:16:21   Desc
                         Main Document     Page 5 of 6
Case 9:18-ap-01057-DS   Doc 15 Filed 03/05/19 Entered 03/05/19 09:16:21   Desc
                         Main Document     Page 6 of 6
